


Exhibit 10.1




LETTER OF INTENT




TrimFast Group, Inc. This letter is intended to summarize the principal terms of
a proposed transaction between TrimFast Group., Inc. ("TrimFast") and Saenz
Group LLC. 13553 Poway Road. # 185 Poway CA. 92064. Subject to its terms and
when fully executed, on or before November 5,2004 it shall become a NON-binding
for parties.




Concurrently with the closing of this transaction, TrimFast will acquire
unspecified percentage of all or part of assets and designated liabilities of
Saenz Group LLC. and in exchange for cash and TrimFast common stock (the
"Shares") which will be issued to Saenz Group LLC.) The shares to be received by
Saenz Group LLC. will be subject to Rule 144 of the Securities Act of 1933, as
amended.




1. ACCESS




During the period from the date this letter is signed by Saenz Group LLC. (the
"Signing Date") until the date on which either Party provides the other Party
with written notice that negotiations toward a Definitive Agreement are
terminated (the "Termination Date"), Saenz Group LLC. will afford TrimFast full
and free access to properties, contracts, books and records, and all other
documents and data. Deemed necessary.




2. CONFIDENTIALITY




Except as and to the extent required by law, each party will not disclose or
use, and will direct its representatives not to disclose or use to the detriment
of Saenz Group LLC. TrimFast any Confidential information (as defined below)
furnished by either party, or their authorized respective representatives at any
time or in any manner other than in Connection with their evaluation of the
transaction proposed in this letter. For purposes of this Paragraph,
"Confidential information" includes, but is not limited to confidential
information regarding either party and the work papers, concepts, formulas,
techniques, strategies, components, programs, reports, studies, memoranda,
correspondence, materials, manuals, records, data, technology, products, plans,
research, service, design information, procedures, methods, documentation,
policies, pricing, billing, customer lists and leads, and any other technical
data, information and know-how which relate to Saenz Group LLC. or TrimFast or
are otherwise useful in Saenz Group LLC. business, and which either party
considers proprietary and desires to maintain confidential. The parties hereto
Acknowledge that each considers the confidential information to be proprietary,
confidential and valuable, and the Confidential Information consists of trade
secrets entitled to the fullest protection available by law, and the
confidential information has taken each party's respective employees and agents
a substantial amount of time to research, assemble and formulate. "Confidential
Materials" shall mean all tangible materials containing Confidential
Information, including without limitation written or printed documents and
computer disks or tapes, whether machine readable or user readable. Each party
recognizes the proprietary rights of the other in and to the confidential
information and the confidential nature of the confidential information and
agrees to safeguard and treat the Confidential Information as confidential the
same as it would treat any other trade secret.




3. DISCLOSURES




Except as and to the extent required by law, without the prior written consent
of the other Party, neither TrimFast nor Saenz Group LLC. will, and each will
direct its representatives not to make, directly or indirectly, any public
comment, statement, or communication with respect to, or otherwise to disclose
or to permit the disclosure of the existence of discussions regarding, a
possible transaction between the Parties or any of the terms, conditions, or
other aspects of the transaction proposed in this letter. If a Party is required
by law to make any such disclosure, it must first provide to the other Party the
content of the proposed disclosure, the reasons that such disclosure is required
by law, and the time and place that the disclosure will be made.




4. COSTS




Each party will be responsible for and bear all of its own costs and expenses
(including any broker's or finder's fees and the expenses of its
representatives) incurred at any time in connection with pursuing or
consummating the Possible Acquisition.






--------------------------------------------------------------------------------


5. CONSENTS




During the period from the Signing Date until the earlier of the Termination
Date or the execution of a Definitive Agreement, TrimFast and Saenz Group LLC.
will cooperate with each other and proceed, as promptly as is reasonably
practical, to prepare and to file the notifications and to obtain all consents
of third parties necessary in order to consummate the Possible Acquisition, if
necessary.




6. ENTIRE AGREEMENT




The NON-Binding Provisions constitute the entire agreement between the parties,
and supersede all prior oral or written agreements, understandings,
representations and warranties, and courses of conduct and dealing between the
parties on the subject matter hereof Except as otherwise provided herein, the
NON-Binding Provisions may be amended or modified only by a writing executed by
all of the parties.




This Agreement may be terminated by TrimFast or Saenz Group LLC. if either party
are unable to provide requested information or their ongoing due diligence
proves unsatisfactory.




7. GOVERNING LAW




The Non-Binding Provisions will be governed by and construed under the laws of
the State of Florida without regard to conflicts by laws principles.




8. COUNTERPARTS




This Letter may be executed in one or more counterparts, each of which will be
deemed to be an original copy of this Letter and all of which, when taken
together, will be deemed to constitute one and the same agreement.




If you are in agreement with the foregoing, please sign and return one copy of
this letter agreement, which thereupon will constitute our agreement with
respect to its subject matter.




Very truly yours,

Agreed and Accepted:

By:







TrimFast Group, Inc.







/s/ KENNETH HILOWITZ            

President










Saenz Group LLC.







/s/ ALEX AJSAEN                   




November 5, 2004







